Citation Nr: 1105797	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-39 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for post concussion syndrome with seizure disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to December 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran was scheduled for a Travel Board Hearing in November 
2008, however she failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received and 
granted, the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2010).  
Accordingly, this Veteran's request for a hearing is considered 
withdrawn.

In December 2008 and January 2010, the Board remanded this case 
for further development.


FINDINGS OF FACT

1.  The Veteran was scheduled for VA examination to be conducted 
in September 2009 and June 2010, and the VA examinations were 
necessary to decide the issues of entitlement to an evaluation in 
excess of 20 percent disabling for post concussion syndrome with 
seizure disorder and entitlement to TDIU.

2.  The Veteran failed to appear at the examinations and she has 
not presented good cause for the failure to appear.  


CONCLUSIONS OF LAW

1.  The claim for an evaluation in excess of 20 percent disabling 
for post concussive syndrome must be denied as a matter of law.  
38 C.F.R. § 3.655 (2010).

2.  The claim of entitlement to a TDIU must be denied as a matter 
of law.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an evaluation in excess of 20 percent 
disabling for post concussive syndrome and entitlement to a TDIU. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

The Veteran's post concussion syndrome with seizure disorder is 
currently evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8911.  Diagnostic Code 8911 provides that a 20 percent 
disability rating is assigned where there are at least two minor 
seizures in the last six months.  A 40 percent disability rating 
is assigned where there is an average of five to eight minor 
seizures weekly.  Two notes to Diagnostic Code 8911 define major 
and minor seizures.  A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in consciousness 
or conscious control associated with staring or rhythmic blinking 
of the eyes or nodding of the head ("pure" petit mal), or 
sudden jerking movements of the arms, trunk, or head (myoclonic 
type) or sudden loss of postural control (akinetic type).

The Board notes that a TDIU is an award of increased 
compensation.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful 
employment as "employment at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides."  See 
M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such as 
age or impairment caused by non-service-connected disabilities 
are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The present matters were previously before the Board in December 
2008 and January 2010.  The Board remanded the matters based on a 
determination that a VA examination was necessary to decide the 
case.  Pursuant to the Board's December 2008 remand, the Veteran 
was notified in a letter dated in July 2009 that she would be 
contacted by the nearest VA medical facility to schedule her for 
a VA medical examination and that failure to appear for the VA 
medical examination may result in the denial of her claims.  
Review of the claims folder also reveals that in July 2009 a 
request was sent to the Murfreesboro VHA Division for processing 
of the request for an examination.  The request states, in 
pertinent part, that "[i]f the [V]eteran fails to report for 
examination, please provide a copy of the exam notification 
letter."  The request further states that "[i]f we do not have 
a copy of this letter, then we are required to reschedule the 
examination."  In a statement dated in September 2009, a VA 
examiner reported that the Veteran failed to appear for the 
scheduled examination.  

In January 2010, the Board again remanded the Veteran's claims, 
in part, for an additional attempt to be made to schedule the 
Veteran for a VA examination.  Pursuant to the Board's remand, in 
an April 2010 letter the Veteran was notified that she would be 
contacted by the nearest VA medical facility to schedule her for 
a VA medical examination and that failure to appear for the VA 
medical examination may result in the denial of her claims.  
Subsequently the Veteran was scheduled for a VA medical 
examination in June 2010, but the Veteran again failed to report 
to the examination.

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(a), (b).  The Board must determine "(1) whether the 
examination was necessary to establish entitlement to the benefit 
sought, and (2) whether the Veteran lacked good cause to miss the 
scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 
(2008).

Here, the Board in December 2008 found that a VA examination was 
necessary because the prior, July 2005 VA examination was more 
than three years old and the Veteran had indicated that her 
condition had become more severe as demonstrated by a change in 
the medications she had been prescribed to combat her seizures.  
In addition, the Board notes that the July 2005 VA examination 
does not attempt to characterize the Veteran's reported seizures 
as either major or minor as is necessary for consideration of the 
rating criteria in 38 C.F.R. § 4.124a, Diagnostic Code 8911.  In 
addition, no opinion has been obtained regarding whether the 
Veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability.  As such, the Board 
continues to find that a VA examination is necessary to 
adjudicate the Veteran's claims.  

The claims file shows that the Veteran was sent, on two 
occasions, notice that the local VA medical center would schedule 
her for a VA medical examination.  The letters indicate that 
failure to appear for the VA medical examination may result in 
the denial of her claims.  The letters have not been returned as 
undeliverable.  Subsequently, there is notice in the claims file 
that the Veteran failed to appear for the scheduled examinations.  
The Veteran has not asserted that she failed to receive notice of 
either scheduled VA examination, and there is a presumption of 
regularity under which it is presumed that the Veteran was 
properly mailed notice of the examinations.  See Kyhn v. 
Shinseki, 23Vet. App. 335 (2010).  Subsequent to her failures to 
appear, the Veteran has not submitted any correspondence 
providing any good cause to miss either scheduled examination.

In short, the Veteran was scheduled for VA examinations, which 
were necessary to decide her claims for a higher evaluation and 
for TDIU.  She failed to appear at the examinations, and she has 
not presented good cause for the failure to appear.  Accordingly, 
the claim must be denied.  38 C.F.R. § 3.655.  

As the disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is required.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).

Lastly, the Board notes that in its December 2008 and January 
2010 remands it was ordered that the Veteran be afforded a VA 
examination regarding the severity of her condition; that 
attempts be made to obtain the records of the Veteran's treatment 
at Maury Regional Hospital; and for consideration to be given as 
to whether to forward the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of the assignment of an extra-schedular rating for 
her seizure disorder.  As noted above, multiple attempts were 
made to schedule the Veteran for a VA medical examination.  In 
February 2010 the Veteran was contacted regarding her treatment 
at Maury Regional Hospitalization and the Veteran failed to 
respond.  In a Supplemental Statement of the Case, dated in 
November 2010, consideration was given as to whether to forward 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of the 
assignment of an extra-schedular rating for her seizure disorder.  
As such, the Board is thus satisfied that the RO has 
substantially complied with the orders of the December 2008 and 
January 2010 remands.  See Dyment v. West, 13 Vet. App. 141, 146- 
47 (1999) (regarding substantial compliance); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).


ORDER

Entitlement to an evaluation in excess of 20 percent disabling 
for post concussion syndrome with seizure disorder is denied.

Entitlement to a total disability evaluation based on individual 
unemployability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


